Citation Nr: 0426747	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-22 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for a brain tumor, claimed 
as secondary to exposure to herbicides.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1964 to May 1968.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 1999 
decision by the San Diego Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
glioblastoma multiforme, right hemisphere, as a result of 
exposure to herbicides.  The disability at issue in this case 
has since been recharacterized as lymphoproliferative 
disorder (a brain tumor).  The veteran was scheduled for a 
personal hearing in July 2004 before a Veterans Law Judge in 
San Diego, and was given notice of the date and time for the 
hearing.  He failed to appear for the hearing.  


FINDINGS OF FACT

1.  Service personnel records reflect that the veteran served 
in the waters off the Republic of Vietnam.

2.  Competent (medical) evidence reasonably establishes that 
the veteran's lymphoproliferative disorder is related to 
exposure to Agent Orange in service.  


CONCLUSION OF LAW

Service connection for a brain tumor is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.313 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record indicates that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations.  And the RO has obtained the 
veteran's service medical records and all identified records 
from postservice medical care providers.  There is no 
indication that there is any relevant evidence outstanding, 
and development appears complete to the extent possible.  
Especially in light of the determination below, the veteran 
is not prejudiced by the Board's review of the case based on 
the current record.

Background

Essentially, the veteran contends that service connection for 
a brain tumor (claimed as secondary to exposure to 
herbicides) is warranted because he was exposed to Agent 
Orange while serving aboard the USS Haverfield when that ship 
was in the coastal waters off Vietnam.  His DD Form 214 
confirms that he served aboard the USS Haverfield; had two 
years and nine months of foreign and/or sea service; and was 
awarded the Vietnam Service Medal.  The service medical 
records, including a May 1968 report of examination on the 
veteran's separation from service, are negative for any type 
of malignancy.  

The earliest indication of record that the veteran has a 
malignant brain tumor is in medical records dated in January 
1996.  Those records indicate that the veteran underwent 
routine eye examination in December 1995, when it was found 
that he had a left eye inferior quadrant anopsia.  Further 
studies, including a January 1996 report of a computed 
tomography scan by private radiologists, resulted in a 
finding of a localized tumor on the right hemisphere of the 
brain.  The tumor was in the right deep parietal region of 
the brain, and covered an area approximately 4 centimeters, 
with a large zone of focal edema and compression of the 
adjacent ventricle.  An August 1998 report of magnetic 
resonance imaging by private physicians shows diagnosis of 
grave interval progression of multicentric right hemisphere 
glioblastoma multiforme.  The tumor had grown to 
approximately 6 centimeters.  It was noted that practically 
the entire right hemisphere was occupied with significant 
vasogenic white matter edema.  

In a November 1999 letter, a private physician reported that 
the veteran has a glioblastoma multiforme brain tumor, and 
"[e]xcessive chemical or heavy metal exposure could have 
initiated this tumor growth."  

In a March 2000 letter, a private oncologist/hematologist 
reported that the veteran developed a neurologic defect in 
1996, and a 1996 biopsy revealed what was ultimately called 
lymphoid granulomatosis.  After multiple consultations it was 
determined that the veteran had a lymphoplasmacytic disorder 
centered around blood vessels within his brain.  The 
oncologist further stated:

This can be considered a distant relative 
[of] a lymphoproliferative disorder, 
i.e., lymphoma.  Of interest, the 
[veteran] had significant exposure to 
Agent Orange between the years of 1966 
and 1967.  I am aware that there is some 
epidemiologic evidence to connect this 
exposure to individuals developing 
lymphoproliferative disorders.  It would 
by my opinion that such an association 
could be drawn between [the veteran's] 
Agent Orange exposure and his present 
diagnosis.  

On VA examination in September 2000, the physician reported 
that the veteran's claims folder and medical records were 
reviewed in detail.  The examiner stated that based on review 
of the record, there are multiple facts that have to be 
considered, including that the veteran "does not have a 
glioblastoma multiforme."  It was further noted that the 
veteran did not have non-Hodgkin's lymphoma.  The physician 
reported that the veteran clearly has a lymphoproliferative 
disorder that is related to lymphoma, and concluded:

[I]n my medical opinion, it is likely 
that this [veteran's] lymphoproliferative 
disorder in the perivascular region in 
the [veteran's] brain could potentially 
be the result of the Agent Orange 
exposure.  However, because of the rarity 
of this condition, there is no 
significant evidence in the literature 
that corroborates this finding.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be established on a 
presumptive basis for certain chronic diseases (including, as 
pertinent here, malignant tumors) if such disease(s) are 
manifested within one year following discharge from active 
duty.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases which are attributable 
to Agent Orange exposure for veterans who served in the 
Republic of Vietnam from January 1962 through May 1975.  
38 U.S.C.A. §  1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
Lymphoproliferative disorder is not one of the disorders 
attributable to exposure to Agent Orange for which 
presumptive service connection is warranted under 38 C.F.R. 
§ 3.309.  

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a).  

Notwithstanding the foregoing discussion regarding 
presumptive service connection, the United States Court of 
Appeals for the Federal Circuit has determined that a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997).  Thus, as a presumption is not the sole 
method for showing causation, the Board will address whether 
service connection may be awarded for lymphoproliferative 
disorder on the basis of direct incurrence in service, 
including as due to exposure to herbicides.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The critical issue in this case is whether the veteran's 
lymphoproliferative disorder is related in any manner to 
service.  The RO has denied this claim based on a finding 
that, although the veteran served in Vietnam, malignant 
tumors are not among the listed disorders entitled to 
presumptive service connection under 38 C.F.R. §§ 3.307 and 
3.309, and the medical evidence of record "does not show a 
clear correlation between Agent Orange exposure and . . . 
diagnosis of lymphoproliferative disorder."  

As noted, the veteran's service medical records, including 
the May 1968 examination on his separation from service, are 
negative for clinical findings or diagnosis of a brain tumor 
or any other malignancy.  There is no indication in the 
record that a brain tumor or lymphoproliferative disorder was 
manifested in the first post service year (so as to trigger 
application of the presumptive provisions for chronic 
diseases).  Furthermore, as noted above, lymphoproliferative 
disorder is not a disorder attributable to exposure to Agent 
Orange for which presumptive service connection is warranted 
under 38 C.F.R. § 3.309.  Thus, it is clear that the 
disability at issue for which the veteran seeks service 
connection is not one for which presumptive service 
connection may be granted. 

What the evidence does show is that the veteran has a 
lymphoproliferative disorder, which has been related by 
medical opinions to his exposure to herbicides during active 
service.  Essentially there are three medical opinions 
commenting on the etiology of the veteran's brain tumor.  All 
three (noted above) relate, to varying degree, the veteran's 
lymphoproliferative disorder to Agent Orange exposure.  There 
is no competent evidence (medical opinion) to the contrary of 
record.  The Board has considered the possibility of further 
development; but in light of the comment in the medical 
opinions already of record regarding the paucity of medical 
literature in this matter, the Board it was concluded that a 
remand for development of the medical question presented 
would be an attempt to bring certainty to a matter where such 
is not possible.  

While the evidence does not establish with certainty that 
there is a nexus between the veteran's lymphoproliferative 
disorder and his service, it establishes that there is a 
reasonable doubt regarding that matter.  Such doubt must be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  When that is done, the evidence supports 
the veteran's claim, and the benefit sought must be granted.   


ORDER

Service connection for lymphoproliferative disorder is 
granted.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



